Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Marcus Antonio Frierson appeals the district court’s judgment entered for the Defendants following a jury trial on his 42 U.S.C. § 1983 (2006) action. We have reviewed the record and find no reversible error. Accordingly, Frierson’s motion for production of transcripts is denied, and we affirm. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.